Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 1 of 11




                        Exhibit A
         Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 2 of 11



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )            No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )


                       PETITIONERS’ FIRST SET OF REQUESTS
                    FOR PRODUCTION OF DOCUMENTS AND THINGS

         Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Petitioners Lilian Calderon

and Luis Gordillo, Lucimar de Souza and Sergio Francisco, Oscar Rivas and Celina Rivera

Rivas, Sandro de Souza and Carmen Sanchez, and Deng Gao and Amy Chen (collectively,

“Petitioners”), on behalf of themselves and all others similarly situated, request that Respondents

Kirstjen M. Nielsen, Thomas Homan, Todd M. Lyons, 1 Yolanda Smith, Stephen W. Tompkins,

and Donald J. Trump, in their official capacities (collectively, “Respondents”), produce the

following documents and things within their possession, custody, or control to Wilmer Cutler

Pickering Hale and Dorr, 60 State Street, Boston, MA, 02109, within thirty days.

                                          DEFINITIONS

         1.      “Respondents,” “You,” or “Your” means Kirstjen M. Nielsen, Thomas Homan,

Todd M. Lyons, Yolanda Smith, Stephen W. Tompkins, and Donald J. Trump, in their official


1
    Mr. Lyons is being substituted pursuant to Federal Rule of Civil Procedure 25(d).


                                                  1
       Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 3 of 11



capacities; the United States Department of Homeland Security (“DHS”) and its subdivisions,

including United States Immigration and Customs Enforcement (“ICE”), United States Citizens

and Immigration Services (“USCIS”), and the Boston Field Office for ICE Enforcement and

Removal Operations (“ERO”); and the Suffolk County House of Corrections.

       2.      “Boston ICE ERO” means the Boston Field Office for ICE Enforcement and

Removal Operations, including all locations within its jurisdiction.

       3.      “Petitioners” means Lilian Calderon and Luis Gordillo, Lucimar de Souza and

Sergio Francisco, Oscar Rivas and Celina Rivera Rivas, Sandro de Souza and Carmen Sanchez,

and Deng Gao and Amy Chen.

       4.      “Document” shall be construed to have the broadest possible construction under

the Federal Rules of Civil Procedure and includes all tangible Things, all originals (or, if

originals are not available, identical copies thereof), all non-identical copies of a document, all

drafts of final documents, e-mails, all other written, printed, electronic, or recorded matter of any

kind, and all other data compilations from which information can be obtained and translated if

necessary, regardless of the medium on which they are produced, reproduced, or stored

(including, without limitation, electronically stored information), and any recording or writing,

as these terms are defined in Rule 1001 of the Federal Rules of Evidence. Any Document

bearing marks, including, without limitation, initials, stamped initials, comments, or notations

not a part of the original text or photographic reproduction thereof, is a separate Document.

       5.      “Thing” shall be given the broadest possible construction under the Federal Rules

of Civil Procedure.




                                                  2
       Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 4 of 11



       6.      “Communication” means any contact, oral or written, whereby information of any

nature is transmitted or transferred, including, without limitation, persons seeing or hearing any

information by any means and any Document memorializing or referring to the contact.

       7.      “All” means any and all, and shall be construed to include the term “each,” and

“each” shall be construed to include the term “all.”

       8.      “Relate to,” “related to, “relating to,” and “regarding” mean in whole or in part

concerning, reflecting, alluding to, mentioning, regarding, discussing, bearing upon, commenting

on, constituting, pertaining to, demonstrating, describing, depicting, directly or indirectly relating

to, summarizing, containing, embodying, showing, comprising, evidencing, refuting,

contradicting, analyzing, identifying, stating, dealing with, and/or supporting.

       9.      “Provisional Waiver Process” means the five-part process described in

Petitioners’ Amended Complaint, ECF No. 27 at ¶¶ 30-35, consisting of: 1) filing a Form I-130,

Petition for Alien Relative; 2) filing a Form I-212, Permission to Reapply for Admission into the

United States After Deportation or Removal; 3) filing a Form I-601A, Application for

Provisional Unlawful Presence Waiver; 4) traveling abroad to appear for an immigrant visa

interview at a U.S. consulate; 5) returning to the United States with an immigrant visa.

       10.     “Participation in the Provisional Waiver Process” means having taken the first or

any subsequent steps in the Provisional Waiver Process.

       11.     “Enforcement Action(s)” means arrest, detention, removal, request or order to

depart the United States, or increase in the amount or burden of a person’s conditions of

supervision.




                                                  3
       Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 5 of 11



       12.     The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of an Interrogatory that might otherwise be

construed to be outside of its scope.

       13.     The word “including” shall be without limitation.

       14.     The use of the singular form of any word includes the plural and vice versa.

                                        INSTRUCTIONS

       The following instructions apply to the Requests below and should be considered part of

each such Request.

       1.      These Requests shall apply to all Documents and Things in Your possession,

custody, or control at the present time or coming into Your possession, custody, or control prior

to the date of production. If You know of the existence, past or present, of any Documents or

Things requested below, but are unable to produce such Documents or Things because they are

not presently in Your possession, custody, or control, You shall so state and shall identify such

Documents or Things, and the person who has possession, custody, or control of the Documents

or Things.

       2.      If no Documents or Things are responsive to a particular Request, You are to state

that no responsive Documents or Things exist.

       3.      If You object to any Request or part of any Request, produce all responsive

Documents or Things to which Your objection does not apply.

       4.      In the event that You object to any Request on the ground that it is overbroad

and/or unduly burdensome for any reason, respond to that Request as narrowed to the least extent

necessary, in Your judgment, to render it not overbroad/unduly burdensome and state




                                                 4
       Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 6 of 11



specifically the extent to which You have narrowed that Request for purposes of Your response

and the factual basis for Your conclusion.

           5.    If You decline to produce any Document, Thing, or part thereof based on a claim

of privilege or any other claim, describe the nature and basis of Your claim and the information

withheld in a manner sufficient:

                 a.   to disclose the facts upon which You rely in asserting Your claim;

                 b.   to permit the grounds and reasons for withholding the information to be
                      identified unambiguously; and

                 c.   to permit the information withheld to be identified unambiguously.

           6.    If, for reasons other than privilege, You refuse to produce Documents or Things

or withhold Documents or Things sought in any Request, state the grounds upon which the

refusal is based with sufficient specificity to permit a determination of the propriety of such

refusal.

           7.    If in answering these Requests You claim any ambiguity in either the Request or

an applicable definition or instruction, identify in Your response the language You consider

ambiguous and state the interpretation You are using in responding.

           8.    These Requests seek all responsive Documents and Things in their original

language and, if such original language is not English, these Requests also seek all English-

language translations that may exist for any such Documents.

           9.    Each Document and Thing is to be produced along with all drafts, without

abbreviation or redaction.

           10.   In the event that multiple copies of a Document or Thing exist, produce every

copy on which appear any notations or markings of any sort not appearing on any other copy.




                                                 5
         Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 7 of 11



         11.   All Documents and Things requested are to be produced in the same file or other

organizational environment in which they are maintained. For example, a Document that is part

of a file, docket, or other grouping should be physically produced together with all other

Documents from said file, docket, or grouping, in the same order or manner of arrangement as

the original. Alternatively, as to each Document and Thing produced in response hereto, You

shall identify the Request for Production and, where applicable, the interrogatory number in

response to which the Document or Thing is being produced. Where a Document or Thing exists

in hard copy and electronic format, You shall produce both the hard copy and the electronic

copy.

         12.   The Documents and Things produced in response to these Requests shall be

(i) organized and designated to correspond to the categories in this Request or (ii) produced as

they are maintained in the normal course of business, and in either case:

               a.    all associated file labels, file headings, and file folders shall be produced
                     together with the responsive Documents from each file, and each file shall
                     be identified as to its owner or custodian;

               b.    all Documents that cannot be legibly copied shall be produced in their
                     original form; otherwise, You may produce photocopies; and

               c.    each page shall be given a discrete production number.

         13.   Nothing in these Requests, or in the Definitions set forth above, shall be construed

as an admission relating to the existence of any evidence, to the relevance or admissibility of any

evidence, or to the truth or accuracy of any statement or characterization in the Definition or

Request.

         14.   For any responsive Documents or Things that have been lost, destroyed, or

withheld from production based on any ground, You shall provide a written statement setting

forth:



                                                 6
      Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 8 of 11



               a.    the identity of the Document or Thing;

               b.    the nature of the Document or Thing (e.g., letter, memorandum, chart);

               c.    the identity of the person(s) who received copies of the Document or Thing;

               d.    the date of the Document or Thing;

               e.    a brief description of the subject matter of the Document or Thing; and

               f.    the circumstances of the loss and any fact, statute, rule, or decision upon
                     which You rely in withholding the Document or Thing.

       15.     These Requests shall apply to all Documents in Your possession, custody, or

control at the present time or coming into Your possession, custody, or control prior to the date

of the production. If You know of the existence, past or present, of any Documents or Things

requested below, but are unable to produce such Documents or Things because they are not

presently in Your possession, custody, or control, You shall so state and shall identify such

Documents or Things, and the person who has possession, custody, or control of the Documents

or Things.

       16.     These Requests are continuous in nature, and You are under a duty to supplement

or amend any prior response to these Requests.




                                                 7
       Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 9 of 11



                               REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1

       All Documents and Things concerning a) any Enforcement Action taken or considered by

the Boston ICE ERO against any Petitioner, or b) any adjudication of a stay of removal (Form I-

246). This includes Documents and Things related to any Risk Classification Assessments, stay

adjudications, arrest or release decisions, and order of supervision notations.

REQUEST FOR PRODUCTION NO. 2

       All Documents and Things concerning any Petitioner and in the custody or control of

United States Citizenship and Immigration Services, including internal communications and

communication between USCIS and any other entity about the scheduling or adjudication of any

application.

REQUEST FOR PRODUCTION NO. 3

       All DHS, ICE, or ERO headquarters’ communications, including internal

communications and communications with the Boston ERO, relating to Petitioners, arrests at

USCIS offices in the Boston ERO, or consideration of the Provisional Waiver Process or its parts

by the Boston ERO.

REQUEST FOR PRODUCTION NO. 4

       All Documents and Things concerning whether and how Respondents accounted or

currently account for a person’s Participation in the Provisional Waiver Process in considering

whether to take Enforcement Action or adjudicating a stay of removal in the Boston ERO,

including any Communications or Documents relating to the Provisional Waiver Process or its

parts, how Participation in the Provisional Waiver Process was/is considered when determining

whether to take Enforcement Action or adjudicate an application for a stay of removal, how an




                                                 8
      Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 10 of 11



officer came to know of an individual’s Participation in the Provisional Waiver Process, and

what information was/is available to that officer.



Dated: December 20, 2018

                                                      Counsel for the Petitioners

                                                      /s/ Kevin S. Prussia
                                                      Kevin S. Prussia (BBO # 666813)
                                                      Michaela P. Sewall (BBO # 683182)
                                                      Jonathan A. Cox (BBO # 687810)
                                                      Stephen Provazza (BBO # 691159)
                                                      Colleen M. McCullough (BBO # 696455)
                                                      WILMER CUTLER PICKERING
                                                        HALE AND DORR LLP
                                                      60 State Street
                                                      Boston, MA 02109
                                                      Telephone: (617) 526-6000
                                                      Facsimile: (617) 526-5000
                                                      kevin.prussia@wilmerhale.com
                                                      michaela.sewall@wilmerhale.com
                                                      jonathan.cox@wilmerhale.com
                                                      stephen.provazza@wilmerhale.com

                                                      Matthew R. Segal (BBO # 654489)
                                                      Adriana Lafaille (BBO # 680210)
                                                      AMERICAN CIVIL LIBERTIES UNION
                                                      FOUNDATION OF MASSACHUSETTS, INC.
                                                      211 Congress Street
                                                      Boston, MA 02110
                                                      (617) 482-3170

                                                      Kathleen M. Gillespie (BBO # 661315)
                                                      Attorney at Law
                                                      6 White Pine Lane
                                                      Lexington, MA 02421
                                                      (339) 970-9283




                                                 9
      Case 1:18-cv-10225-MLW Document 231-1 Filed 04/18/19 Page 11 of 11



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2018, this document was sent via electronic mail

and first class mail to the addresses below:

MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation,
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
mary.l.larakers@usdoj.gov

WILLIAN WEILAND, BBO No. 661433
U.S. Department of Justice
Office of Immigration Litigation - DCS
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 305-0770
william.h.weiland@usdoj.gov

EVE A. PIEMONTE, BBO No. 628883
Assistant United States Attorney
United States Attorney’s Office
1 Courthouse Way, Suite 9200
Boston, MA 02210
(617) 748-3100
Eve.Piemonte@usdoj.gov



                                                          /s/ Stephen N. Provazza
                                                          Stephen N. Provazza




                                               10
